On Motion for Rehearing.
In a well reasoned motion for rehearing counsel for the defendant contends that this court overlooked the fact that the petition fails to allege sufficient facts that authorize the conclusion that the defendant had constructive notice of the defective condition of the door fastener, and that therefore the petition fails to show that the defendant violated any duty to warn the plaintiff of the condition of the door fastener or to repair it. Constructive notice to the defendant of the defective condition arose in this case by virtue of the fact that under the alleged facts the defendant knew of the custom of its employees in using the door fastener in the manner in which it was being used. The knowledge of the defendant of this use placed upon it a duty to inspect the door fastener in order to ascertain whether or not it was safe for this unintended use. Swinson v. Chi. St. P. &c. R. Co., 294 U.S. 529 (55 SC 517, 79 LE 1041, 96 ALR 1136); Lyle v. Alabama Great Sou. R. Co., 145 F 611; Dunn v. N.Y., N. H. & H. R. Co., 107 F 666. The violation of this duty of inspection and warning was sufficiently shown by the petition, if the petition shows that the defect had existed for a sufficient length of time to have afforded the defendant a reasonable opportunity for inspecting the fastener and ascertaining its condition.
The specific condition which caused the plaintiff’s injury was alleged to have been a worn and loose rivet holding the door fastener in place. It is a matter of common knowledge that a rivet is a device made of iron, steel, or other hard metal which must be hammered or driven into position and shape in order *4to perform its function of holding two objects together, and it is also a matter of common- knowledge that a rivet does not become worn so as to become loose all of a sudden, but would become so by a gradual process over an extended period of time. As against a general demurrer, there being no special demurrers specifically raising this question, it was clearly inferable from the facts alleged in the petition that the defective condition of the rivet had existed for a sufficient length of time to afford the defendant ample opportunity to inspect it and ascertain its condition and to warn the plaintiff thereof, and it follows that the petition sufficiently alleges facts authorizing the conclusion of constructive notice and that the general demurrer was properly overruled.

Rehearing denied.